Citation Nr: 1243389	
Decision Date: 12/19/12    Archive Date: 12/27/12	

DOCKET NO.  09-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of left knee injury, with ligament tear, instability, and osteoarthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of right total hip replacement, claimed as secondary to the residuals of left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of June 1976, the RO denied entitlement to service connection for the residuals of left knee injury, specifically, an old tear of the left anterior cruciate ligament with rotary instability and early degenerative arthritis of the left knee.  In a subsequent rating decision of April 1995, the RO once again denied entitlement to service connection for the residuals of left knee injury, essentially on the basis that no new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim.  In that same rating decision, the RO denied entitlement to service connection for the residuals of right total hip replacement, claimed as secondary to left knee disability.  The Veteran voiced no disagreement with either of the aforementioned rating decisions, both of which have now become final.  Since the time of the most recent rating decision in April 1995, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence new, but not material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of June 1976, the RO denied entitlement to service connection for the residuals of left knee injury.

2.  In a rating decision of April 1995, the RO continued its denial of service connection for the residuals of left knee injury, and additionally denied entitlement to service connection for the residuals of right total hip replacement, to include as secondary to left knee disability.

3.  Evidence submitted since the time of the RO's most recent rating decision in April 1995 denying entitlement to service connection for the residuals of left knee injury and right total hip replacement, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims.


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1976 denying entitlement to service connection for the residuals of left knee injury is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The decision of the RO in April 1995 denying entitlement to service connection for the residuals of left knee injury and right total hip replacement is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Evidence received since the RO's most recent decision in April 1995 denying entitlement to service connection for the residuals of left knee injury and right total hip replacement is new, but not material, and insufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of July 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA) and private inpatient and outpatient treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for the residuals of left knee injury, as well as for the residuals of right total hip replacement.  In pertinent part, it is contended that the Veteran's current left knee disability had its origin during his period of active military service.  It is further contended that the Veteran's right hip disability is in some way causally related to his alleged inservice left knee injury.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in June 1976, it was noted that the Veteran had been medically discharged due to an old preservice disability consisting of instability with early degenerative arthritis of the left knee.  Further noted was that, at induction, the Veteran had failed to mention his preservice injury and left knee surgery.  A Medical Board determined that, while in service, the Veteran experienced no aggravation of his preexisting left knee disability beyond normal progression.  Given the aforementioned circumstances, the RO denied entitlement to service connection for an old tear of the left anterior cruciate ligament with rotary instability and early degenerative arthritis of the left knee.  

At the time of a subsequent rating decision in April 1995, the RO noted that service connection had previously been denied because the Veteran's left knee disability existed prior to his enlistment, and was not aggravated by service.  Further noted was that evidence of recent treatment did not relate to the necessity to show service incurrence or aggravation during active military service.  The RO consequently concluded that the evidence submitted in connection with the Veteran's current claim for service connection for a left knee disability did not constitute new and material evidence, inasmuch as that evidence was not directly relevant to the issue under consideration.  In that same rating decision, the RO noted that service connection could be granted for a disability which began in military service, or was caused by some event or experience in service.  Further noted was that service connection might be granted where the new disability was caused by or directly related to a service-connected disability or disabilities.  The RO once again noted that service connection had previously been denied for a left knee disability in a rating decision of June 1976.  Under the circumstances, service connection for a right total hip replacement secondary to left knee disability was denied, inasmuch as the condition in question neither occurred in nor was caused by service.  Both of the aforementioned determinations regarding service connection for a left knee disability and right total hip replacement were adequately supported by and consistent with the evidence then of record, and are now final.

Evidence submitted since the time of the most recent rating decision in April 1995, consisting, for the most part, of VA inpatient and outpatient treatment records, while "new" in the sense that it was not previously of record, is not "material."  More specifically, those records show only continuing treatment for the Veteran's left knee and right hip disabilities, with no demonstrated relationship between either of those disabilities and the Veteran's period of active military service.  Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the most recent rating decision in April 1995 does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Moreover, given that entitlement to service connection for a left knee disability has now been denied, the Veteran's argument regarding secondary service connection for his right total hip replacement has been rendered moot.  Accordingly, the appeal regarding the issue of entitlement to service connection for the residuals of left knee injury, with ligament tear, instability, and arthritis, as well as the issue of service connection for the residuals of right total hip replacement (claimed as secondary to the residuals of left knee disability) must be denied.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current left knee disability to an injury in service, and his right total hip replacement to that same left knee injury.  However, there currently exists no evidence that either of the disabilities in question had their origin during the Veteran's period of active military service.  Nor, for that matter, has it been demonstrated that the Veteran's right hip disability is in any way causally related to his left knee disorder, for which, as noted above, service connection has now been denied.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's residuals of left knee injury or right total hip replacement with his period of active military service.  Accordingly, the Veteran's claims for service connection must be denied.   

 
ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for the residuals of left knee injury, with ligament tear, instability, and arthritis, is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for the residuals of right total hip replacement (claimed as secondary to the residuals of left knee disability) is denied.



	                        ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


